      Case 1:03-md-01570-GBD-SN Document 4308 Filed 12/28/18 Page 1 of 1




December 28, 2018                                                                  J. Scott Tarbutton
                                                                                   Direct Phone 215-665-7255
                                                                                   Direct Fax    215-701-2467
VIA ECF                                                                            starbutton@cozen.com




The Honorable George B. Daniels                               The Honorable Sarah Netburn
Daniel Patrick Moynihan                                       Thurgood Marshall United
United States Courthouse                                      States Courthouse
500 Pearl Street                                              40 Foley Square
Room 1310                                                     Room 430
New York, NY 10007                                            New York, NY 10007

Re:     In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN);
        Württembergische Versicherung AG v. Kingdom of Saudi Arabia, Case No. 1:18-cv-
        12257

Dear Judge Daniels and Judge Netburn:

        This firm represents the Plaintiff in Württembergische Versicherung AG v. Kingdom of
Saudi Arabia, Case No. 1:18-cv-12257, a new action filed with the United States District Court
for the Southern District of New York on December 27, 2018, asserting claims against defendant
Kingdom of Saudi Arabia. Pursuant to the Court’s Order of May 3, 2017 (ECF No. 3543),
Plaintiff filed a Short Form Complaint and Demand for Jury Trial incorporating the specific
allegations of the March 17, 2017 Consolidated Amended Complaint (“CAC”) as to the Kingdom
of Saudi Arabia. See ECF No. 3463. Plaintiff respectfully requests that Württembergische
Versicherung AG v. Kingdom of Saudi Arabia, Case No. 1:18-cv-12257, be made part of In Re:
Terrorist Attacks on September 11, 2001, 03 MDL 1570. We thank the Court for its
consideration of this matter.

Respectfully submitted,

COZEN O’CONNOR




J. SCOTT TARBUTTON

JT:pak
cc:    All MDL 1570 Counsel (via ECF)

LEGAL\32944989\1




                    One Liberty Place   1650 Market Street   Suite 2800   Philadelphia, PA 19103
                          215.665.2000     800.523.2900      215.665.2013 Fax   cozen.com
